     Case 2:21-cv-07289-JAK-JDE Document 5 Filed 09/13/21 Page 1 of 4 Page ID #:7




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11   MARQUES BORNEY,                          ) Case No. 2:21-cv-07289-JAK (JDE)
                                              )
12                      Petitioner,           )
                                              ) ORDER TO SHOW CAUSE RE:
13                 v.                         )
                                              ) DISMISSAL
     BRIAN KILBER, Warden,                    )
14                                            )
                                              )
15                      Respondent.           )
                                              )
16                                            )
17
18         On September 3, 2021, the United States District Court for the Southern
19   District of California (“Southern District”) received a Petition for Writ of
20   Habeas Corpus Under 28 U.S.C. § 2254 by a Person in State Custody (Dkt. 1,
21   “Petition” or “Pet.”) from Marques Borney (“Petitioner”), a California state
22   prisoner at High Desert State Prison, proceeding pro se. The Southern District
23   transferred the action to this District and the file was received in this District
24   on September 13, 2021. Dkt. 2, 3. The conviction Petitioner seeks to challenge
25   by the Petition was entered in the Los Angeles Superior Court (“LASC”) on
26   January 26, 2018 in case number SA 082 880-02. Id. at 1-2.
27         On March 19, 2020, Marques Borney, a California State prisoner at
28   High Desert State Prison, filed a Petition for Writ of Habeas Corpus by a
     Case 2:21-cv-07289-JAK-JDE Document 5 Filed 09/13/21 Page 2 of 4 Page ID #:8




 1   Person in State Custody in this Court in Case No. 2:20-cv-02625-JAK-JDE
 2   (“Prior Action”). The petition in the Prior Action also challenged a conviction
 3   entered by the LASC on January 26, 2018 in case number SA-082-880. Prior
 4   Action, Dkt. 1 at 2; Dkt. 10 (“Prior Petition”) at 2. Following briefing, on
 5   October 30, 2020, the Court accepted and adopted a Report and
 6   Recommendation, denied the Prior Petition on the merits, dismissed the Prior
 7   Action with prejudice, denied a certificate of appealability, and entered
 8   judgment of dismissal. See Prior Action, Dkt. 23-25. The Court thereafter
 9   denied two motions for reconsideration. Dkt. 27, 31. On November 24, 2020,
10   Petitioner filed a Notice of Appeal of the judgment (Dkt. 28), which, according
11   to on-line records of the Ninth Circuit Court of Appeals, remains open.
12         Based on a review of the Petition, as well as information derived from
13   the docket of the Prior Action, it appears that the Petition herein constitutes a
14   second or successive petition under 28 U.S.C. § 2244(b), as Petitioner
15   previously sought habeas relief from the same judgment of conviction.
16         The Antiterrorism and Effective Death Penalty Act of 1996 (the
17   “AEDPA”) applies to the instant action because Petitioner filed it after the
18   AEDPA’s effective date of April 24, 1996. See Campbell v. Henry, 614 F.3d
19   1056, 1058 (9th Cir. 2010). The AEDPA “greatly restricts the power of federal
20   courts to award relief to state prisoners who file second or successive habeas
21   corpus applications.” Tyler v. Cain, 533 U.S. 656, 661 (2001). Title 28, United
22   States Code, Section 2244(b) provides, in pertinent part, as follows:
23               (1) A claim presented in a second or successive habeas
24         corpus application under section 2254 that was presented in a prior
25         application shall be dismissed.
26               (2) A claim presented in a second or successive habeas
27         corpus application under section 2254 that was not presented in a
28         prior application shall be dismissed unless –

                                             2
     Case 2:21-cv-07289-JAK-JDE Document 5 Filed 09/13/21 Page 3 of 4 Page ID #:9




 1                      (A) the applicant shows that the claim relies on a new
 2               rule of constitutional law, made retroactive to cases on
 3               collateral review by the Supreme Court, that was previously
 4               unavailable; or
 5                      (B)(i) the factual predicate for the claim could not have
 6               been discovered previously through the exercise of due
 7               diligence; and
 8                      (ii) the facts underlying the claim, if proven and
 9               viewed in light of the evidence as a whole, would be
10               sufficient to establish by clear and convincing evidence that,
11               but for constitutional error, no reasonable factfinder would
12               have found the applicant guilty of the underlying offense.
13               (3)(A) Before a second or successive application permitted
14         by this section is filed in the district court, the applicant shall move
15         in the appropriate court of appeals for an order authorizing the
16         district court to consider the application.
17         A petitioner’s failure to obtain authorization from the appropriate
18   appellate court before filing a second or successive habeas petition deprives the
19   district court of jurisdiction to consider the petition. See Burton v. Stewart, 549
20   U.S. 147, 157 (2007); Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001)
21   (per curiam).
22         Here, as noted, it appears Petitioner previously challenged the same
23   judgment of conviction in the Prior Action. Thus, the Petition now pending
24   appears to constitute a second and/or successive petition and as such,
25   Petitioner must obtain permission from the Ninth Circuit before this Court can
26   adjudicate the issues raised by the Petition. Petitioner checked a box stating he
27   had not filed a prior habeas petition in federal court, but also checked a box
28   stating that a prior case was denied on the merits and the Ninth Circuit has

                                              3
     Case 2:21-cv-07289-JAK-JDE Document 5 Filed 09/13/21 Page 4 of 4 Page ID #:10




 1   “given [Petitioner] permission to file this second or successive petition.” Pet. at
 2   5, ¶ 21. Petitioner did not include a copy of an order by the Ninth Circuit
 3   authorizing this Court to consider the Petition and the Court has not
 4   independently been able to locate any such order in a search of on-line records
 5   of the Ninth Circuit. Absent such authorization, it appears that the Court lacks
 6   jurisdiction to adjudicate the Petition.
 7                                         * * *
 8         IT THEREFORE IS ORDERED that, within 21 days from the date of
 9   this Order, Petitioner show cause in writing why the Court should not dismiss
10   this action for lack of jurisdiction because Petitioner failed to secure an order
11   from the Ninth Circuit authorizing the District Court to consider the Petition
12   prior to filing it in this Court. Petitioner may comply with this Order by filing a
13   copy of an Order by the Ninth Circuit authorizing Petitioner to proceed with
14   the Petition in this Court.
15         Petitioner is warned that his failure to timely respond to this Order
16   may result in the Petition being dismissed for the reasons stated above and
17   for failure to prosecute and comply with a court order.
18
19   Dated: September 13, 2021
20                                                  ______________________________
21                                                  JOHN D. EARLY
                                                    United States Magistrate Judge
22
23
24
25
26
27
28

                                                4
